Action to recover damages for personal injuries sustained by the infant plaintiff while staying at a camp maintained by one of the defendants, and by his father to recover for medical expenses and loss of services. The injuries were sustained when the infant plaintiff tripped on a home base plate that had been removed from a ball field and thrown in adjacent grass, as alleged, by the direction of an employee of the other defendant. Judgment dismissing complaint at the close of plaintiffs’ case unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Carswell, Johnston and Taylor, JJ.